51 F.3d 265
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank Ervin ALTIZER, Jr., Plaintiff-Appellant,v.Edward W. MURRAY;  E.C. Morris;  James E. Briggs;  James M.Sisk;  C.D. Larsen;  L.B. Cei;  R.S. Lipsner;  T.L. Parlett;W.P. Rogers;  L.W. Huffman;  J.A. Smith, Jr.;  James E.Johnson, Jr.;  Ellis B. Wright, Jr.;  R.T. Shurling;  FredW. Greene;  Charles E. Thompson;  Joann Royster;  Lonnie M.Saunders;  David K. Smith;  Michael A. Shupe;  P.B. Penn;J.O. Grizzard;  S.R. Whitten;  V.V. Grant;  M.M. Mallard;Bessy Parrous;  Jack Lee;  L.W. Jarvis;  L.D. Sprouse;Sergeant Redman;  D. Swisher;  Adjustment Committee AppealsUnit, Each member thereof;  Stephen R. Rosenthal;  AlanKatz;  Barbara J. Gaden;  Reneen E. Hewlett;  Jeanette P.Rogers;  William W. Muse;  Mark R. Davis;  Richard F.Gorman;  Fred Kozak;  William R. Coleman;  Patrick A.O'Hare;  Karen Lebo;  Robert H. Herring, Jr.;  Pamela AnneSargent;  Unknown Defendants, Persons 1 through 500 who ineither whole or part, were either employed by theCommonwealth of Virginia or acted in concert with any personpurporting to exercise any color of authority as an employeethereof and knew or was required to know any fact a link inthe chain of the acts redressed herein, Defendants-Appellees.
No. 95-6083.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1994Decided:  April 11, 1995

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-94-290-R)
Frank Ervin Altizer, Jr., Appellant Pro Se.
Mary Elizabeth Shea, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA, for Appellees.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order requiring him to file a more definite statement of his claims in his 42 U.S.C. Sec. 1983 (1988) action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.